        Case 1:17-cr-00232-EGS Document 248-3 Filed 09/24/20 Page 1 of 1



                                                                                          (
                      )t                                                        l-4
                   kt          ,/",L q L""                                       o-

        iryr-     Ok           . .\r,1"* +,hrh^^{^n ,rk',t
                                                      q,oV                               ^,
                                                                                      t.,.1

                                         ..          ,s
        p*s       h
          rht      -tt'Ytr6'-
         0.t46.. trc.^
                             tr. oqt           1,.

                                       -/^*-.. "-lr,
                                       h*t ,-
                                                           -l

                                                         ,-nV ((
                                                                 ffi*"
    "i "tu.,- kV'
t          L                 h^r"
                            ,.-^^*^.1

     't- JD'.       'y'n lrr^. ,g,.p                             7u        .t\ ,.^^(* C            lr^
                  O!w- I           I
                                                          ,,..
                                                                                                         Y'
    P     Nrl<n                                  t* .L 4",5 - t-*,                                 tj i\4,^
    ?         I
                  9
                  k^-
                           (^,.*
                                       4
                                       Ya',^

                                                     )
                                                          T
                                                                 d,
                                                                   .\4,?   tt         L       hq    h4.,*e,
                                                                                                                  &-

                                                                                                              hlt-\
         tl                                   /,t          ...\\r Lf .,+                      L? l.'
                                                     kt                                        U
                                                                                 (

    +l-                                Ae.rs     u,.
                                                                 Yr,'l           I   L




                                                                                Declassified by FBI-C58W88B61
                                                                                on 9l17l2020
                                                                                This redacted version only



                                                                                                         DOJSCO - 700023503
